     1    BRUCE D. CELEBREZZE, State Bar No. 102181
          bruce.celebrezze@clydeco.us
     2    MICHAEL A. TOPP, State Bar No. 148445
          michael.topp@clydeco.us
     3    J.A. TAYLOR MEEHAN, State Bar No. 298581
          taylor.meehan@clydeco.us
     4    CLYDE & CO US LLP
          101 Second Street, 24th Floor
     5    San Francisco, California 94105
          Telephone: (415) 365-9800
     6    Facsimile: (415) 365-9801
     7    Attorneys for Plaintiff
     8    KEMPER INDEPENDENCE INSURANCE COMPANY

     9    T. JAMES FISHER, State Bar No. 064079
          1721 Court Street
   10     P.O. Box 990460
          Redding, CA 96099-0460
   11     Telephone No. 530/244-0909
          Facsimile No. 530/244-0923
   12     Email: fisherlawoffice@sbcglobal.net
   13     Attorney for Defendant
   14     ROBERT KEMPLEY
   15                             IN THE UNITED STATES DISTRICT COURT
   16
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
   17
   18     KEMPER INDEPENDENCE                      Case No. 2:18-cv-02337-JAM-DMC
   19     INSURANCE COMPANY, an Illinois
          corporation.                             JOINT STATUS REPORT AND
   20                                              REQUEST TO CONTINUE STAY
                     Plaintiff,                    OF ALL PROCEEDINGS;
   21           v.                                 ORDER

   22     ROBERT KEMPLEY, an individual
          citizen and resident of California,
   23                Defendant.
   24
   25
   26
   27
   28
4998857
     1          Plaintiff Kemper Independence Insurance Company and defendant Robert
     2    Kempley, by and through their attorneys of record, hereby respectfully submit the
     3    following joint status report and request for the Court to continue the stay presently in
     4    effect in this action per the Court’s Order Granting Parties’ Stipulation to Stay All
     5    Proceedings (ECF No. 17).
     6          I.     Status of Action
     7          Plaintiff filed its complaint against Defendant on August 27, 2018 (ECF No. 1).
     8    Defendant was served with the summons and complaint on November 20, 2018 (ECF
     9    No. 9), and answered the complaint on December 4, 2018 (ECF No. 10). After review
   10     of the Joint Status Report (ECF No. 13), the Court issued a Status (Pre-Trial
   11     Scheduling) Order setting trial in this matter for February 24, 2020 (EC No. 14).
   12           On April 2, 2019, the parties submitted a Stipulation and [Proposed] Order to
   13     Stay All Proceedings for an initial period of six months. On the same day, the Court
   14     granted the parties Stipulation and [Proposed] Order to Stay All Proceedings. Pursuant
   15     to the Stipulation and Order, the parties agreed to file a joint status report by October 4,
   16     2019, advising the Court of the progress of the underlying claims and their views as to
   17     whether a continued stay is appropriate.
   18           On October 4, 2019, the parties filed a joint status report advising the Court that
   19     a continued stay was appropriate since, the parties are unaware of any suits having
   20     been filed against Defendant arising out of the auto accident to which this insurance
   21     dispute relates (ECF No. 18). The parties stipulated and agreed to file a joint status
   22     report on or before April 3, 2020, informing the Court as to the status of the underlying
   23     claims and their views as to whether a continued stay is appropriate.
   24           The parties have conferred and agree that a continued stay is appropriate since,
   25     the parties remain unaware of any suits having been filed against Defendant arising out
   26     of the auto accident to which this insurance dispute relates.
   27           NOW THEREFORE, the parties stipulate and request that the Court order that
   28     this action should continue to be stayed for a period of six months, at which time the
4998857
          JOINT STATUS REPORT AND REQUEST TO CONTINUE STAY OF ALL PROCEEDINGS;
                                    [PROPOSED] ORDER
     1    parties will file a joint status report concerning the progress of the underlying claims
     2    and their views as to whether a continued stay, or a dismissal without prejudice of the
     3    action, is appropriate.
     4
     5    Dated: March 30, 2020                CLYDE & CO US LLP
     6
     7
                                               By: /s/ Michael A. Topp
     8
                                                   Bruce D. Celebrezze
     9                                             Michael A. Topp
                                                   J.A. Taylor Meehan
   10
                                                   Attorneys for Plaintiff KEMPER
   11                                              INDEPENDENCE INSURANCE
   12                                              COMPANY

   13     As authorized on date: March 30, 2020

   14                                           LAW OFFICES OF T. JAMES FISHER
   15
   16
   17
                                                By: /s/ T. James Fisher
   18                                               T. James Fisher
   19                                               Attorney for Defendant ROBERT
                                                    KEMPLEY
   20
   21
   22
   23
   24
   25
   26
   27
   28
4998857
          JOINT STATUS REPORT AND REQUEST TO CONTINUE STAY OF ALL PROCEEDINGS;
                                    [PROPOSED] ORDER
     1                                             ORDER
     2          Pursuant to the parties’ stipulation, it is hereby ordered that this case continues
     3    to be stayed, including all pre-trial and trial dates, until further order. The parties
     4    shall file a joint status report on or before October 2, 2020, informing the Court as to
     5    the status of the underlying claims and their views as to whether a continued stay is
     6    appropriate.
     7    IT IS SO ORDERED.
     8
     9
   10     Dated: 3/30/2020
   11
   12
   13                                                     /s/ John A. Mendez_________________
   14                                                     The Honorable Judge John A. Mendez
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
4998857
          JOINT STATUS REPORT AND REQUEST TO CONTINUE STAY OF ALL PROCEEDINGS;
                                    [PROPOSED] ORDER
